Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-17 are pending.  Claims 1-17 are examined on the merits.



Claim Objections
Claims 2-8, and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaw et al (Shaw et al, Gynura formosana extract decreases serum uric acid and urine albumin in mice fed with high-fat diet. Annals of Nutrition and Metabolism, (2013) Vol. 63, Supp. SUPPL. 1, pp. 1668. Abstract Number: PO2911), in view of Chen (Chen, Beneficial effect of rutin on oxonate-.
Shaw et al teach Background and objectives:Gynura formosana is a folk medicine in Taiwan used as a hypoglycemic agent.  Obesity is a risk factor for type 2 diabetes mellitus and also is linked with chronic kidney disease.  This study is to examine whether Gynura formosana show protective effect on kidney in obese mice induced by high-fat diet.  Methods:Four groups of male C57BL/6j mice were fed for 10 weeks with a control diet (5% fat,C ), a high fat diet (35% fat, HF), or a high fat diet with 0.1% (G1) or with 0.5% (G2) Gynura formosana extract (thus a mixture, which comprising a solvent/vehicle, that is a conventional auxiliary material, thus claim 9 is met).  The body weight, adipose tissues mass, serum lipids, uric acid, adipomectin and urine albumin were measured.  Results:The body weight, adipose tissue mass and the levels of serum uric acid and urine albumin were significantly increased in HF compared to the control group.  In G2 group, the body weight, the relative weight of epididymal fat (EP) and retroperitoneal fat (RE) were significantly reduced to be respectively 88%, 75% and 70% of HF group. However, the adiponectin levels in G2 group showed 1.2-fold higher than that in HF group.  The plasma uric acid and urine albumin were significantly decreased by Gynura formosana extract both with 0.1% or 0.5% in diet.  Conclusions:We conclude that a high fat diet increased body weight, adipose tissue mass, and hyperuricemia in mice (thus a method of treating hyperuricemia or gout, comprising the step of administering the claimed extract, which inherently contains the claimed flavonoid and rutin, to a subject in need) and these effects can be reduced by Gynura formosana extract.  Gynura formosana extract might have the renal protective effect in obese mice induced by high fat diet (see Abstract).
            Shaw et al do not teach the flavonoid extract comprises 80-85% of rutin.  


            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the flavonoid extract of the claimed extract to comprise 80-85% of rutin since Chen teaches rutin has hypouricemic effect. Therefore, one of the ordinary skill in the art would have been motivated to adjust the flavonoid extract of the claimed extract to comprise 80-85% of rutin so as to ensure the hypouricemic action. Since both of the extract teach hypouricemic effect, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed (Claims 2-8, and 10-17 are free of art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655